Citation Nr: 1547136	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  07-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to a rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1981 to June 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Since that time, the case has been transferred to the RO in Winston-Salem, North Carolina.

The Veteran testified before a Veterans Law Judge (VLJ) at the Boston RO in November 2013.  However, this VLJ is no longer employed at the Board.  Notice of this instance was sent to the Veteran in February 2015, but in March 2015 she declined to have a new hearing before a current VLJ.

In January 2014, the Board denied the claim for a rating in excess of 30 percent for migraine headaches.  The claims for entitlement to service connection for residuals of a stroke, an acquired psychiatric disorder, and TDIU were remanded for additional development.  The Veteran appealed the denial of his increased rating claim to the Court of Appeals for Veterans Claims (Court).  In August 2014, the Court granted a Joint Motion for Remand (JMR) filed by the parties and vacated the portion of the Board's January 2014 decision denying an increased rating for migraine headaches.  The Board previously considered this appeal in September 2014, and remanded this appeal for further development.  Thereafter, the case returned to the Board for further appellate review.

In September 2015, the Veteran submitted additional evidence accompanied by a waiver of initial AOJ review of such.  

The issues of service connection for residuals of a stroke, to include as secondary to service-connected migraine headaches, an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and schizophrenia, and entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) were previously the subject of the September 2014 Remand.  It does not appear that the AOJ has completed development of those issues and they have not been re-certified to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Board previously remanded this claim in September 2014.  The Board finds that another remand is necessary to comply with the parties' August 2014 JMR.  The parties agreed that the Board's January 2014 decision failed to address all the evidence favorable to the appellant and did not consider the proper standard for determining whether the Veteran's migraines are productive of severe economic inadaptability as discussed in Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  The Board also improperly relied on the inadequate March 2013 VA examination.  In response to the August 2014 JMR, the Veteran should be provided a new VA examination to determine the current severity of her service-connected migraine headaches, to include consideration of whether her headaches manifest very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain findings as to the current severity of the service-connected migraine headaches.  The Veteran's claims file must be made available to the examiner prior to the examination.
The examiner should offer an opinion as to whether the Veteran's migraine headaches manifest as very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability; and address the functional impact of the Veteran's migraines on employability.

The rating criteria do not include a definition for "severe economic inadaptability;" however, the Court has determined that the standard does NOT require the claimant be completely unable to work.  The examiner must therefore determine whether the Veteran's headaches produce or are capable of producing severe economic inadaptability.  This is a different standard that that used to determine unemployability (though the examiner is also asked to provide an opinion regarding unemployability).  A full discussion of the functional impairment and effect of the migraine headaches on the Veteran's occupational and daily life activities will be helpful to the Board.

A full rationale (i.e. explanation) must be provided for all proffered medical opinions.

2.  Readjudicate the claim on appeal.  If the benefits sought are not granted, issue a SSOC to the Veteran and her representative before returning the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




